Citation Nr: 0503631	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $9,395.

(The issues of entitlement to service connection for neck and 
low back disabilities 
and post-traumatic stress disorder are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

In May 1999, the Atlanta, Georgia Regional Office (RO), 
retroactively terminated the veteran's pension benefits as of 
December 1, 1997 based upon the veteran's reported family 
income.  The veteran was subsequently informed in writing of 
an overpayment of VA pension benefits in the amount of 
$9,395.

This matter comes before the Board on appeal from a December 
1999 decision of the RO's Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of an 
overpayment of VA pension benefits in the amount of $9,395 
upon the finding that the veteran had misrepresented a 
material fact.  


FINDINGS OF FACT

1.  The veteran was initially awarded pension benefits in 
January 1999 based on his signed May 1998 income statement, 
which was submitted for the purpose of determining his 
eligibility for improved pension benefits, in which he 
affirmatively denied receiving any family income.

2.  In April 1999, the veteran submitted an eligibility 
verification report (EVR) which showed that the veteran's 
spouse had income in the amount of $18,705 in 1998.

3.  The RO retroactively terminated the veteran's pension 
award due to excessive income, effective from December 1, 
1997.

4.  The veteran's intentional misrepresentation of a material 
fact resulted in his receiving VA pension benefits to which 
he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $9,395 is precluded by a finding of 
fraud and misrepresentation on the part of the veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $9,395.  The Board notes that the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to a claim for waiver of 
recovery of overpayment as these types of claims are subject 
to separate notice and development provisions.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
issue on appeal concerns whether the veteran is entitled to 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $9,395 effective from December 1, 
1997 through December 31, 1998.  Neither the veteran nor his 
representative has disputed the amount of the overpayment.  
And the Board agrees with the overpayment amount of $9,395 
which represents the payment of $722 a month from December 1, 
1997 through November 30, 1998 (or $8,664) plus a payment of 
$731 for the month of December 1998.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual concerning waivers.  The 
manual states that:

Fraud and misrepresentation.  Although these are listed as 
separate elements in Section 5302(c), they both contain 
common characteristics and should be considered as a single 
element.  In order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the [appellant's] knowledge that such 
misrepresentation or failure would result in the erroneous or 
improper award or erroneous retention of VA benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In May 1988, the veteran filed VA Form 21-527, entitled 
income--net worth and employment statement, in support of his 
claim for pension benefits.  This form provided written 
notice to the veteran to the effect that there were severe 
penalties for the willful submission of any false statement 
or evidence of a material fact, or for the fraudulent 
acceptance of any payment for which a claimant was not 
entitled.  The veteran specifically listed zero dollars in 
monthly income for his spouse.  Moreover, under the section 
entitled remarks, the veteran indicated that "claimant and 
family" had no income from any source.  Thereafter, a 
January 1999 award letter informed the veteran that his 
pension claim had been approved effective from December 1, 
1997 based on zero dollars of income.  

The overpayment of pension benefits occurred as a result of 
the veteran being paid pension benefits from December 1997 on 
the basis of having no income.  In fact, the record clearly 
establishes that the veteran's spouse received income in the 
amount of $18,705 during the overpayment period.  See the 
April 1999 EVR.  Thus, there is no doubt that the veteran 
knew in January 1999 that his pension award was based on zero 
dollars of income when in fact his spouse had earned more 
than $18,000 in employment income in 1998.

The veteran initially contended that his spouse was not 
working in May 1998 when he submitted the EVR.  Thereafter, 
documentation was received in December 2000 from the spouse's 
employer which confirms that the veteran's spouse had been 
employed from January to November 1998.  Therefore, it is 
clear that the veteran's spouse was employed during 1998 and 
that she received more than $18,000 in income.  

The Committee determined that waiver of recovery was 
prohibited in this case as the overpayment in pension 
benefits to the veteran was the result of conduct on his part 
which amounted to misrepresentation of a material fact.  38 
U.S.C.A. § 5302(c) (West 2002).  As the veteran specifically 
denied having received family income when he was aware that 
this erroneous information led to the payment of benefits to 
which he had no legal entitlement, the Board also finds that 
the veteran's actions constitute fraud and misrepresentation 
and is a bar to waiver of recovery of the overpayment at 
issue.  Accordingly, waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $9,395 is 
precluded by a finding of fraud/misrepresentation on the part 
of the veteran.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $9,395 is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

-


 Department of Veterans Affairs


